People ex rel. Cassar v DeMarco (2017 NY Slip Op 03883)





People ex rel. Cassar v DeMarco


2017 NY Slip Op 03883


Decided on May 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2017-04865

[*1]The People of the State of New York, ex rel. Christopher J. Cassar, on behalf of Dimitri Jones, petitioner,
vVincent F. DeMarco, etc., et al., respondents.


Christopher J. Cassar, P.C., Huntington, NY (Christopher J. Cassar pro se of counsel), for petitioner.
Thomas J. Spota, named herein as Thomas J. Spota III, District Attorney, Riverhead, NY (Guy Arcidiacono of counsel), respondent pro se and for respondent Vincent F. DeMarco.
Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Indictment No. 829/17.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Suffolk County Indictment No. 829/17 to the sum of $100,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $50,000, as a cash bail alternative, on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Suffolk County and is prohibited from applying for any new or replacement passports; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the sum of $100,000 or has deposited the sum of $50,000 as a cash bail alternative, and (2) surrendered any and all passports he may have to the Office of the District Attorney of Suffolk County, and has provided the Office of the District Attorney of Suffolk County with an affidavit attesting that he has not and will not apply for any new or replacement passports, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., LEVENTHAL, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court